Case 0:19-cv-60341-MGC Document 100 Entered on FLSD Docket 03/04/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 0:19-cv-60341-MGC

    OJ COMMERCE LLC; and
    NAOMI HOME, INC.,

           Plaintiffs

    v.


    KIDKRAFT, LP; and
    MID-OCEAN PARTNERS, LP

           Defendants.

              PLAINTIFFS’ REPLY TO SUPPORT THEIR MOTION TO COMPEL
                DOCUMENT CUSTODIANS AND DISCOVERY RESPONSES
   I. Defendants’ objections to including all KidKraft’s board members as document
      custodians should be overruled.
          Defendants’ response betrays their obstructionist tactic of exerting exclusive control
   over the means and methods of searching KidKraft’s board members’ highly-relevant data for
   responsive information—independent of the parties’ agreed-upon electronically stored
   information (ESI) protocol for searching their document custodians’ data. Instead of simply
   applying the parties’ agreed-upon search terms to all the board members’ custodial data,
   Defendants offer to conduct their own so-called “reasonable search” for documents relating
   to claims and defenses at issue in this case. (ECF 93 at 2).
          As supposed justification, Defendants leapfrog to the conclusion that adhering to the
   parties’ ESI protocol with respect to these witnesses’ data would “simply result in a search of
   their individual shopping experiences.” Id. at 2, n.1. This self-serving conclusion is not only
   sheer speculation, but also illogical. As Plaintiffs’ explained in their motion, it is highly likely
   that these board members will have unique information relevant to the claims at issue. (ECF
   No 88 at 2). This includes information concerning not only the critical November 2016 board
   meeting, but also any prior or subsequent communications by, to, or amongst the board
   members concerning KidKraft’s general strategy of maintaining its market power over the
   market for wooden toy kitchens, including the termination of its business relations with OJC



                                                    1
Case 0:19-cv-60341-MGC Document 100 Entered on FLSD Docket 03/04/2020 Page 2 of 6



   and the blacklisting of NH with other retailers. There is simply no good reason to discard the
   parties’ painstakingly-negotiated ESI protocol in lieu of a unilateral, undefined, and
   uncontrolled “search” of these witnesses’ data by Defendants.
          As for Defendants’ alleged burden, “a party seeking to avoid discovery on a
   burdensomeness argument must substantiate that position with detailed affidavits or other
   evidence establishing an undue burden.’” Lincoln Nat'l Life Ins. Co. v. Griffin, 2009 WL
   10668503, at *4 (S.D. Fla. Sept. 14, 2009). Yet there is not a shred of evidence in the record
   to support Defendants’ conclusory allegation that utilizing the parties’ ESI protocol with
   respect to these particular board members (but not others) “would result in a tremendous and
   unnecessary burden,” which Plaintiffs should “pay for.” (ECF 93 at 3). Without the requisite
   evidence, there is no legal basis to sustain Defendants’ undue burden objection. See, e.g.,
   Waziry v. HR Club Mgmt., LLC, 13-60333-CIV-ROSENBAUM/HUNT, 2013 WL 12009696,
   at *1 (S.D. Fla. Oct. 7, 2013) (“Further, boilerplate objections such as ‘overly broad, unduly
   burdensome, irrelevant and not reasonably calculated to lead to discovery of admissible
   evidence,’ without specific facts supporting same, are simply conclusory assertions.”) (emphasis
   added). Defendants’ objections should be overruled.
   II. Defendants’ objections to including all Mid-Ocean’s deal team members as document
       custodians should be overruled.
          Defendants’ objections to including all Mid-Ocean’s deal team members as document
   custodians should be overruled for the same reasons set forth in Section I. All the deal team
   members, particularly the junior members (Gilbert and Loeffler), are key witnesses likely to
   have information highly relevant to the claims at issue. After all, the junior members are likely
   the Mid-Ocean employees who were responsible for analyzing the market data regarding
   KidKraft’s sales of wooden toy kitchens, and which led to the conclusion that KidKraft
   “owns,” “dominates,” and “does not have a meaningful direct competitor in larger wooden
   kitchens.” (ECF 88-1 at MOP104, 106, 131, 139). Again, there is simply no good reason to
   cast aside the parties’ agreed-upon ESI protocol in lieu of a unilateral, undefined, and
   uncontrolled “search” by Defendants. Lastly, insofar as Defendants claim that adhering to
   the parties’ ESI protocol with respect to all of Mid-Ocean’s deal team members would be a
   “waste of resources” or unduly burdensome, no record evidence exists to support Defendants’




                                                  2
Case 0:19-cv-60341-MGC Document 100 Entered on FLSD Docket 03/04/2020 Page 3 of 6



   conclusory allegation. See Lincoln Nat'l Life Ins. Co., 2009 WL 10668503 at *4. Their objections
   should be overruled.
   III.Defendants should be compelled to supplement their deficient and outdated discovery
       responses.
          ROG#1. Defendants should be compelled to supplement their seven-months old answer
   to this interrogatory, which seeks the percentage of wooden toy kitchens sold by KidKraft in
   the US for each year between 2015 and 2018. Defendants claim they will “supplement” their
   answer once they have received some outstanding subpoena responses. (ECF 93 at 4).
   Plaintiffs have already been waiting over seven months for Defendants to supplement their
   answer, while the looming May 21, 2020 discovery deadline draws closer and closer.
   Defendants also completely ignore the fact that it’s extremely unlikely that a private equity
   firm (like Mid-Ocean) would have paid multimillions to acquire KidKraft—based upon its
   own conclusions that KidKraft “owns,” “dominates,” and “does not have a meaningful direct
   competitor in larger wooden kitchens”—unless there was reliable data supporting these conclusions.
   Accordingly, Defendants should be compelled to supplement their answer to provide the
   specific information requested, and to produce the documents and communications related
   thereto,1 by a date certain, such as within 5 days of the order on the motion.
          ROG#2. Defendants should be compelled to supplement their seven-months old answer
   to this interrogatory, which essentially seeks information about any communications
   Defendants have had with any resellers and manufacturers about Plaintiffs. Defendants
   respond that their answer is complete, because they are purportedly unaware of responsive
   information. (ECF 93 at 5). Defendants also feign outrage at Plaintiffs’ allegation that, after
   KidKraft terminated its business relations with OJC, Costco declined to carry and sell NH’s
   less expensive wooden toy kitchens because Costco was afraid of jeopardizing its relationship
   with KidKraft. Id. According to Defendants, the fact that Costco has provided two
   declarations “stating that KidKraft never threatened Costco” means that assertion must be




   1
     ROG #1 also asks Defendants to “identify all data or other evidence supporting” their
   market share percentages. RFP#8, for its part, requests “documents and communications that
   relate to or reference market share of the wooden toy kitchen market.” Plaintiffs thus seek to
   compel Defendants to identify and produce such information as part of their motion.

                                                   3
Case 0:19-cv-60341-MGC Document 100 Entered on FLSD Docket 03/04/2020 Page 4 of 6



   taken as gospel.2 Id. No, it does not. That’s not how facts are established at trial. Rather,
   contrary to the declaration, OJC’s CEO will testify about his personal communications with
   Costco, which will create a factual issue for the jury to decide based upon the witnesses’
   credibility or other evidence. Not to mention, the interrogatory itself is not limited to only
   “threats”—as Defendants disingenuously contend—but rather seeks information about
   “every reseller and manufacture that you have communicated with about OJC or [NH] along
   with an explanation detailing the time of, reasons for, and content of, that communication.”
   (ECF 88-2 at 3). Defendants should be compelled to fully answer this interrogatory as written
   or submit verified responses stating no responsive materials exist.
          ROG#3. Defendants should be compelled to supplement their seven-months old answer
   to this interrogatory, which asks Defendants to “state whether you have ever conveyed
   (expressly or implicitly) to any reseller that you would either (i) stop doing business with them,
   (ii) limit doing business with them, or that (iii) another adverse consequence would occur, if
   they were to carry a competitor’s product.” (ECF 88-2 at 4). Once again, Defendants respond
   that their answer is complete, because they are purportedly unaware of responsive
   information. (ECF 93 at 5). Defendants also take issue with Plaintiffs challenging their
   unilateral limitation of the interrogatory as pertaining only to “wooden toy kitchens.” Id.
   While Defendants’ counsel did represent in August 2019 that Defendants’ answer would be
   the same “even if the request is expanded to include any competitors’ product,” (ECF 93-4 at
   12), Defendants’ counsel is not a fact witness. Nor is that what Defendants’ seven-months old
   sworn answer says. Defendants should be compelled to supplement their answer to this
   interrogatory as written or submit verified responses stating no responsive materials exist.
          RFP #41. Defendants should be compelled to produce information responsive to this
   request, which seeks “[o]ne copy of all organizational charts or other documents showing the
   organization of your business, including, but not limited to, membership of your board of
   directors.” Defendants claim they have fully responded by regurgitating the same deficient
   information dismantled in Plaintiffs’ motion. Yes, it is true that Defendants have identified


   2
    It’s no wonder why Costco would take such a position in response to a third-party subpoena,
   especially given KidKraft “owns,” “dominates,” and “does not have a meaningful direct
   competitor in larger wooden kitchens.” Costco clearly has a motive to “play nice” with
   KidKraft, especially given what happened to Plaintiffs.

                                                   4
Case 0:19-cv-60341-MGC Document 100 Entered on FLSD Docket 03/04/2020 Page 5 of 6



   Daniel Penn, their preferred star witness, as being “primarily responsible for the Kidkraft
   business.” (ECF 93 at 6). But Defendants have not identified who at Mid-Ocean had
   “secondary” responsibility, much less any other involvement with KidKraft. Nor is the
   request limited to documents only identifying Mid-Ocean personnel who had some
   involvement with KidKraft. Rather, the request seeks a complete picture of how Mid-Ocean is
   organized and managed so that Plaintiffs may make informed discovery decisions and prove
   their conspiracy claims. Defendants should be compelled to produce documents sufficient to
   provide such complete information.
                                            Respectfully submitted,

                                            ROCHE CYRULNIK FREEDMAN LLP

                                         By: /s/Mark A. Schweikert
                                            Velvel (Devin) Freedman
                                            Florida Bar No. 99762
                                            ROCHE CYRULNIK FREEDMAN LLP
                                            200 South Biscayne Boulevard
                                            Suite 5500
                                            Miami, Florida 33131
                                            vel@rochefreedman.com

                                            Shlomo Y. Hecht, P.A.
                                            Florida Bar No.: 127144
                                            11651 Interchange Cir S
                                            Miramar, FL 33025
                                            Phone: 954-861-0025
                                            Fax: 615-413-6404
                                            Email: sam@hechtlawpa.com

                                            Mark A. Schweikert
                                            Florida Bar No. 70555
                                            SCHWEIKERT LAW PLLC
                                            1111 Biscayne Blvd., Suite 1550
                                            Miami, Florida 33131
                                            (305) 926-9452
                                            mark@schweikertlaw.com

                                            Attorneys for Plaintiffs




                                               5
Case 0:19-cv-60341-MGC Document 100 Entered on FLSD Docket 03/04/2020 Page 6 of 6




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 4, 2020, I electronically filed the foregoing
   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record via transmission of Notices of
   Electronic Filing generated by CM/ECF.
                                                  /s/Mark A. Schweikert
                                                  MARK A. SCHWEIKERT




                                              6
